Preliminary Remarks
This Office action is an examination of the instant application as published, US 2019/0316635 A1.  All citations of specification below have been taken from the originally filed specification, i.e. without changes in the preliminary amendment.  

Drawings
The drawings are objected to because:
Reference numerals 9, 91, 92 are used to identify features in Figs. 1-6 and are reused to identify modifications of those features in Figs. 7-10.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).
Reference numerals 900-920 are used to identify features in Figs. 11 & 12 and are reused to identify modifications of those features in Figs. 13 & 14.  
The drawings fail to show a supporting body attached to the cage 80 as recited in claim 22.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
The disclosure is objected to because:
Page 8, line last, “with figure 8” should be changed to “with Fig. 7”.
Page 9, line 2, “a third” should be changed to a “a fourth”.
Page 11, line 12, ”L” should be inserted after “axis”.
Page 12, line 12, ”grooves 20” should be changed to “grooves 22”.
Page 15, line 18, “7 and 9” should be changed to “7 and 8”.
The detailed description fails to describe the cage 80 as movable relative to the outer and inner shafts 20 & 30 as recited in claim 22.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 22 recites the limitation "the at least one rolling body".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 12-17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi, JP 2007-255546.  Atsushi shows a steering shaft (Fig. 1) for a motor vehicle, comprising: 
a hollow outer shaft (16B); 
an inner shaft (16A) arranged coaxially in the outer shaft; 

wherein the steering shaft is configured to permit the rolling bodies to roll in the direction of the longitudinal axis, 
wherein the rolling bodies bear in a positively locking manner in the circumferential direction with regard to a rotation about the longitudinal axis between rolling body raceways (54, 41) formed on the inner shaft and on the outer shaft; and 
a securing element (58) including a supporting body (61) arranged between supporting faces configured on the inner shaft and on the outer shaft and supported in a positively locking manner in the circumferential direction, 
wherein the supporting body is spaced apart in the circumferential direction from the supporting faces (see Fig. 3),
wherein Fig. 2 shows the securing element (58) is connected fixedly to the inner shaft (3b),
wherein Figs. 2-3 show the supporting body (61) is arranged between the rolling body raceways, the supporting faces being configured in the region of the rolling body raceways,
wherein Fig. 3 shows the supporting body (61) has a smaller dimension in the circumferential direction between rolling faces of the rolling bodies (55) on at least one of the rolling body raceways than a rolling body,
wherein the securing element has a carrier part (581), to which the supporting body (61) is attached,

wherein Fig. 2 shows the carrier part extends in a laminar manner in a cross-sectional plane perpendicularly with respect to the longitudinal axis, and the supporting body projects from the carrier part in the direction of the longitudinal axis,
wherein Fig. 2 shows the securing element is a single-piece shaped sheet metal construction, the supporting body being configured as a bent portion.

Claim(s) 12-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiko, JP 2007-024122.  Masahiko shows a steering shaft (3) for a motor vehicle, comprising: 
a hollow outer shaft (3b); 
an inner shaft (3a) arranged coaxially in the outer shaft; 
the inner shaft configured to telescope relative to the outer shaft in the direction of a longitudinal axis of the steering shaft, the inner shaft connected in a torque-transmitting manner to the outer shaft via rolling bodies (5), 
wherein the steering shaft is configured to permit the rolling bodies to roll in the direction of the longitudinal axis, 
wherein the rolling bodies bear in a positively locking manner in the circumferential direction with regard to a rotation about the longitudinal axis between rolling body raceways (30, 34) formed on the inner shaft and on the outer shaft; and 

wherein the supporting body is spaced apart in the circumferential direction from the supporting faces (see Fig. 6),
wherein Figs. 5 & 6 show the securing element (7) is connected fixedly to the outer shaft (3b),
wherein Fig. 6 shows the supporting body (70) is arranged between the rolling body raceways, the supporting faces being configured in the region of the rolling body raceways,
wherein Fig. 6 shows the supporting body (70) has a smaller dimension in the circumferential direction between rolling faces of the rolling bodies (5) on at least one of the rolling body raceways than a rolling body,
wherein Fig. 6 shows the securing element has a carrier part (immediately indicated by rightmost numeral 7), to which the supporting body (70) is attached,
wherein Fig. 6 shows at least two supporting bodies (70) are arranged in a mirror-symmetrical manner relative to the longitudinal axis,
wherein Figs. 5 & 6 show at least two supporting bodies (70) are pressed by the carrier part with respect to one another in a sprung manner against the outer shaft (3b),
wherein Fig. 6 shows the securing element (7) is a single-piece shaped sheet metal construction, the supporting body (70) being configured as a bent portion.

Claim Rejections - 35 USC § 103
Claims 12-16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, US 9,347,492. Simon discloses a steering shaft for a motor vehicle (col. 1, lines 18-23), comprising: 
a hollow outer shaft (20); 
an inner shaft (14) arranged coaxially in the outer shaft;
the inner shaft configured to telescope relative to the outer shaft in the direction of a longitudinal axis (66) of the steering shaft, the inner shaft connected in a torque-transmitting manner to the outer shaft via rolling bodies (22), 
wherein the steering shaft is configured to permit the rolling bodies to roll in the direction of the longitudinal axis, 
wherein the rolling bodies bear in a positively locking manner in the circumferential direction with regard to a rotation about the longitudinal axis between rolling body raceways (36, 82) formed on the inner shaft and on the outer shaft; and 
a securing element (16) including a supporting body (48, 50) arranged between supporting faces configured on the inner shaft and on the outer shaft and supported in a positively locking manner in the circumferential direction shaft (col. 4, lines 24-35), 
Simon does not expressly disclose the supporting body is spaced apart (i.e. smaller than rolling bodies 22) in the circumferential direction from the supporting faces.  However, it would have been obvious to one of ordinary skill in the art to make the steering shaft of Simon so that the supporting body is spaced apart in the circumferential direction from the supporting faces in order to eliminate/reduce friction between the supporting body and supporting faces.

As to claim 14, the supporting body (48, 50) is arranged between the rolling body raceways, the supporting faces being configured in the region of the rolling body raceways shaft (col. 4, lines 24-35),
As to claim 16, the securing element (16) has a carrier part (40), to which the supporting body is attached,
As to claims 18 & 19 at least two mirror symmetrical supporting bodies (48, 50) are pressed by the carrier part with respect to one another in a sprung manner against the inner shaft or the outer shaft.
As to claim 20, Fig. 4 shows the securing element (16) is a single-piece shaped sheet metal (see “any suitable material” at col. 3, line 49) construction, the supporting body (48, 50) being configured as a bent portion.
As to claim 21, the carrier part (40) extends in the direction of the longitudinal axis (66) and the supporting body (48, 50) is formed on a section which is bent over in a clip-like U-shaped manner from the carrier part, a free end (78) of the outer shaft (20) being received between the carrier part and the supporting body (col. 4, lines 24-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greiner and Wyss disclose steering shafts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679